Exhibit 10.1

Amendment to
Employment Agreement

THIS AMENDMENT is made effective on December 18, 2008 by and among Dollar
Financial Group, Inc., a New York corporation (together with its successors and
assigns, “DFG”), Dollar Financial Corp., a Delaware corporation (together with
its successors and assigns, “DFC,” and together with DFG, the “Company”) and
Jeffrey A. Weiss (the “Executive”).

WHEREAS, the Company and Executive are parties to an Employment Agreement dated
as of October 5, 2007 (the “Employment Agreement”); and

WHEREAS, Section 14 of the Employment Agreement provides that the Company and
Executive may amend the Employment Agreement by agreement in writing; and

WHEREAS, the Company and Executive desire to make certain changes to the method
of payment of the Capstone Award and Survivor Benefit pursuant to Section 4(h)
of the Employment Agreement and the vesting provisions of the annual equity
awards made pursuant to Section 4(g) of the Employment Agreement.

NOW, THEREFORE, in consideration of these premises and intending to be legally
bound hereby, the Employment Agreement is hereby amended as follows, effective
as of the date first above written:

1. Subsection (v) of the first sentence of Section 4(g) is amended to read as
follows:

“(v) awards will vest in equal annual installments on the first, second and
third anniversaries of the applicable Grant Date to the extent that, except as
otherwise provided in Section 5 hereof, the Executive is employed by the Company
on such date; provided, however, that if the value of any restricted shares
become taxable to the Executive before such restricted shares would otherwise
become vested (not including taxation in the event of an election under section
83(b) of the Code), a number of then unvested restricted shares reasonably
determined by the Company to be necessary to satisfy any applicable wage and
income taxes payable by the Executive with respect to all such unvested
restricted shares shall become vested upon the date any such tax is required to
paid or withheld by or from the Executive.”

2. Section 4(h) is revised in its entirety to read as follows:

(i) In recognition of the Executive’s service on the Board of Directors of DFC,
including his service as Chairman of the Board, and in recognition of the
Executive’s prior and future service to the Company, which in 2010 will reach
20 years, on the earliest to occur, if any, of: (A) the date that the Executive
terminates his employment by reason of Retirement (as defined below); (B) the
date that the Executive’s employment is terminated by the Company without Cause
(as defined below) or by the Executive’s resignation with Good Reason (as
defined below); (C) the date that the Executive’s employment terminates by
reason of his Disability; or (D) the date that a change in control occurs during
the Employment Period (each a “Capstone Award Vesting Date”), the Executive will
be entitled to receive a Capstone Award. For purposes of this Agreement, the
“Capstone Award” is a lump-sum payment which is the actuarial equivalent
(determined in accordance with Section 4(h)(v)) of an annual benefit of $300,000
payable to the Executive in equal monthly installments during his lifetime
commencing on the Capstone Award Payment Date (as defined below), with a
$150,000 per year survivor benefit payable on his subsequent death to the
Executive’s Surviving Spouse (as defined below) for her lifetime.

(ii) If the Executive dies prior to a Capstone Award Vesting Date and the
Executive then is and has remained married to his current spouse (determined as
of the date of this Agreement) through his date of death (his “Surviving
Spouse”), the Capstone Award shall not be paid and such Surviving Spouse will be
entitled to receive a Survivor Benefit. For purposes of this Agreement, the
“Survivor Benefit” is a lump-sum payment that is the actuarial equivalent
(determined in accordance with Section 4(h)(v)) of an annual benefit of $150,000
payable to the Surviving Spouse in equal monthly installments for her lifetime
commencing on the first business day of the calendar month following the
Executive’s death.

(iii) Notwithstanding anything herein to the contrary, if the Executive
terminates his employment without Good Reason or the Company terminates the
Executive for Cause (and, in either case, such termination occurs prior to a
change in control, and is not a termination by reason of Retirement), neither
the Executive nor his Surviving Spouse shall be entitled to any Capstone Award
or Survivor Benefit under this Section 4(h). Upon any Capstone Award Vesting
Date or the Executive’s prior death, the Capstone Award or Survivor Benefit, as
applicable, shall become non-forfeitable.

(iv) The Capstone Award shall be paid on the first business day of the calendar
month that follows the applicable Capstone Award Vesting Date (the “Capstone
Award Payment Date”), but in no event earlier than January 1, 2009. If the
Executive dies after any Capstone Award Vesting Date and before the Capstone
Award Payment Date, the Capstone Award shall be paid to his Surviving Spouse on
the Capstone Award Payment Date (or to her estate if she dies before the
Capstone Award Payment Date). If payment of the Capstone Award is subject to the
requirements of Treas. Reg. § 1.409A-3(i)(2) (or any successor provision), the
Capstone Award shall be paid, with interest at LIBOR from the date the Capstone
Award would have been paid without the application of this regulation to the
actual payment date, to the Executive (or his Surviving Spouse (or her estate,
if applicable) if the Executive dies after a Separation from Service) at the
earlier of the Executive’s death or the first business day of the seventh
calendar month following the calendar month in which the date of the Separation
From Service occurs. Any Survivor Benefit shall be paid to the Surviving Spouse
on the first business day of the calendar month following the Executive’s death,
provided that if the Surviving Spouse dies before the Survivor Benefit is paid,
the Survivor Benefit shall be paid to her estate.

(v) Actuarial equivalence for purposes of this Section 4(h) will be determined
in good faith by the Compensation Committee using (A) an interest rate equal to
the average annual yield on a 30-year U.S. Treasury security for the month in
which the lump-sum payment will be made, and (B) the mortality table prescribed
by the Secretary of the U.S. Treasury for the valuation of lump-sum payment from
qualified retirement plans. For purposes of this Section 4(h), “change in
control” shall mean a Change in Control as defined below in Section 5(a),
provided that such Change in Control constitutes a change in the ownership or
effective control of DFC or DFG (or both), or a change in the ownership of a
substantial portion of the assets of DFC or DFG, in each case within the meaning
of Treas. Reg. § 1.409A-3(i)(5).

3. The Employment Agreement, as amended by the foregoing changes, is hereby
ratified and confirmed in all respects.

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND, each of the parties hereto
has caused this Amendment to Employment Agreement to be duly executed and
delivered under seal, by its authorized officers or individually, on the date
first written above.

DOLLAR FINANCIAL GROUP, INC.

/s/ Randy Underwood
Randy Underwood
Executive Vice President and
Chief Financial Officer


[Signature page to continue]

1

[Continuation of signature page]

DOLLAR FINANCIAL CORP.

/s/ Randy Underwood
Randy Underwood
Executive Vice President and
Chief Financial Officer


/s/ Jeffrey A. Weiss

Jeffrey A. Weiss

2